DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/07/2022.
Applicant’s election without traverse of claims 4-15 in the reply filed on 04/07/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “at a high temperature” in claim 4 is a relative term which renders the claim indefinite. The term “high temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what constitutes a high temperature from the specification, while the specification teaches sintering can occur at high temperature of 800-1000 C [0028] this limitation is considered exemplary and is not imparted into the claims as an ordinary artisan might considered 600-1200 C to be high for example. Claims 5-15 are rejected from their dependency on Claim 4.
Claim 6 recites the limitation "copper oxide powder and nickel oxide powder" in line 1.  It is unclear if “copper oxide powder and nickel oxide powder” refer back to ones recited in claim 4 or different powders. The examiner will interpret the limitation as “the copper oxide powder and the nickel oxide powder.”

  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US20170025683A1) in view of Katay et al. (WO2017037482A2).
Regarding Claim 4, Park teaches a method comprising: mixing copper oxide powder and nickel oxide powder to obtain a slurry solution; freeze casting the slurry solution of copper oxide powder and nickel oxide powder [0012, 0014]; reducing or sintering, or both, the freeze-casted slurry of copper oxide and nickel oxide powder at a high temperature; and after the reducing and sintering [0017], producing a three dimensionally connected foam [0009];
Regarding the limitation of copper- nickel alloy foam having a composition of Cu9Ni1, Cu7Ni3, Cu5Ni5, Cu3Ni7, or CulNi9, while Park teaches metal oxides of Cu and Ni can be added together in the slurry, Park does not teach the claimed ratio of Cu:Ni used. However, Kaptay teaches a method of forming metal foams of Ni and Cu, and teaches NiO and Cu2O can be added in a molar ratio of 2:1 which lies inside of the claimed ratios of Cu:Ni of 9:1, 7:3, 5:5, 3:7, and 1:9 (Page 9, Lines 10-15). Therefore, one of ordinary skill in the art would have been motivated to use a Ni/Cu composition in a slurry which would be expected to yield a range merely close to the claimed ranges to achieve the predictable result of forming a Ni/Cu metal foam composite under the expectation that products formed by identical methods have similar properties (or compositions) (See MPEP 2112.01(I)).  In the case where a range taught by the prior art lies inside or is merely close to a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 5, wherein the nickel oxide powder has an average size of about 10 nanometers to about 1000 nanometers, and the copper oxide powder has an average size of about 10 nanometers to about 1000 nanometers; Kaptay teaches the oxides have a particle size of 0.1-100 microns (100 nm to 100,000 nm), (Page 5, Lines 24-25) overlapping with the claimed range. In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 8, Park teaches stirring and sonication is used for the slurry [0019] but is silent regarding the stirring occurring for about 10 minutes to about 30 minutes; and after the stirring, sonicating the slurry solution for from about 30 minutes to about 60 minutes; however, an ordinary artisan would be motivated to stir and sonicate for a period such as claimed for the purpose of ensuring both that the slurry is well dispersed while minimizing the amount of time it takes to complete. 
Regarding Claims 10-11, Park teaches drying by freezing the slurry at a temperature of -10 degrees Celsius to obtain a foam green body of a composition of copper oxide and nickel oxide.  [0055]
Regarding Claim 12, The method of claim 10 comprising: reducing the foam green body of the composition copper oxide and nickel oxide at a temperature of 250 degrees Celsius in a 5 percent argon and hydrogen gas mixture.  (See 5% hydrogen mixture gas in [0020] Interpreted to be Ar based from [0023]) [0056]
Regarding Claim 13, after reducing, sintering the foam green body of the composition of copper oxide and nickel oxide at a temperature of 800 Celsius in an about 5 percent argon and hydrogen gas mixture, thereby transforming the foam green body of the composition of copper oxide in the copper-nickel alloy foam.  (See 5% hydrogen mixture gas in [0020]) [0056]
Regarding Claim 14, Park teaches the copper-nickel alloy foam comprises a three- dimensional pore structure with uniformly distributed pores having diameters from about several hundred nanometers to several microns [0040] overlapping with the claimed range of 2 microns to about 100 microns.  In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)).
Regarding Claim 15, Park teaches the copper-nickel alloy foam comprises a three- dimensional pore structure with uniformly distributed pores having diameters from about several hundred nanometers to several microns [0040] overlapping with the claimed pore range of about 10 nanometers to about 400 nanometers in diameter. In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)).

Claims 6-7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US20170025683A1) in view of Katay et al. (WO2017037482A2) as applied to claim 4 above, in further view of Hyungyung et al. ("Morphological Study of Directionally Freeze-Cast Nickel Foams."). 
Regarding Claims 6-7, wherein copper oxide powder and nickel oxide powder are mixed in water or other liquid solvent with a binder and a dispersant; Paark teaches the powder slurry contained PVA binder in water solvent [0055] but did not teach the use of a dispersant. However, Hyungyung teaches a method of freeze casting nickel foams by reduction and sintering from NiO powder and teaches the use of dispersant can form thinner walls and increase the fraction of closed pores in the foam (abstract) and to simply improve dispersion of the dendrites during freeze casting (Introduction) and teaches sodium polyacrylate powder dispersant was added to the water/binder slurry (Page 2, Col. 2, Lines 1-7). Therefore, one of ordinary skill in the art would have been motivated to add a dispersant to the freeze casting slurry of Park for the purpose of increasing dispersion of dendrites in the slurry and solidification, and to form thinner walls and increase the fraction of closed pores in the foam. 

Claim 9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US20170025683A1) in view of Katay et al. (WO2017037482A2) as applied to claim 4 above, in further view of Hyungyung et al. ("Morphological Study of Directionally Freeze-Cast Nickel Foams.") and applied to claim 6-7 above in further view of Nabaway (US9114457B2). 
Regarding Claim 9, Park teaches different metal oxide powders can be added in a slurry with binder but does not teach mechanically mixing the copper oxide powder and nickel oxide powder for from about 10 minutes to about 60 minutes to obtain a uniform particle mixing before mixing with water, binder, and dispersant.  However, Nabaway teaches a method of preparing a metallic foam from powdered material (abstract) and teaches metal and ceramic powder can be provided by mechanically milling (Col. 4, Lines 25-35) before forming a slurry (Col. 4, Lines 65-67). Therefore, one of ordinary skill in the art would have been motivated to mechanically mix the metal oxide powders of Park as claimed before forming a slurry for the purpose of predictable forming a well dispersed slurry to form a metal foam. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735